Citation Nr: 0633758	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-12 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain 
with degenerative disc disease (DDD) and degenerative joint 
disease (DJD), evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from December 1973 to December 
1994.  

Historically, a May 2000 rating decision increased the 10 
percent rating for the service-connected lumbosacral strain 
with DDD and DJD, which had been in effect since April 17, 
1998, to 20 percent, effective November 8, 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an increased rating for the service-
connected lumbosacral strain with DDD and DJD and also denied 
a rating in excess of 10 percent for service-connected 
residuals of a left patellar fracture.  

Subsequently, a March 2004 rating decision granted an 
increase to a 20 percent rating for the service-connected 
left knee disorder and in the veteran's correspondence of 
April 2004, which was deemed to be a Substantive Appeal, he 
stated that he agreed with that rating.  This constitutes a 
withdrawal of his appeal as to that issue.  Therefore, that 
claim is withdrawn and no longer before the Board.  38 C.F.R. 
§ 20.204 (2006).  

Because the veteran did not execute VA Form 9, the RO 
contacted the veteran by letter of August 4, 2005, with 
respect to whether he desired a hearing.  Although that 
letter incorrectly stated that his request for a Board 
hearing had been received, in fact he had not requested a 
hearing of any type.  The various types of hearing were 
explained to him but, as noted in the October 2005 Statement 
of Accredited Representative In Appeals Case In Lieu of VA 
Form 646, the August 2005 RO letter included a hearing option 
form but the veteran never executed and returned the hearing 
option form.  




FINDINGS OF FACT

The veteran does not have ankylosis of the thoracolumbar 
spine nor does he have severe limitation of motion, marked 
limitation of flexion, spinal listing, a positive 
Goldthwaite's sign, loss of lateral motion, or abnormal 
mobility on forced motion and he also does not have 
incapacitating IVDS episodes of at least 4 weeks in the past 
12 months.  


CONCLUSION OF LAW

A rating in excess of 20 percent for the veteran's service-
connected lumbosacral strain with DDD and DJD is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, Diagnostic 
Code 5243 (effective September 23, 2002); Diagnostic Codes 
5003, 5290, 5295 (prior to September 26, 2003); and 
Diagnostic Codes 5237 and 5242 (effective September 26, 
2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The VCAA requires that VA notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a).  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in January 
2003.  He was again notified in August 2005.  The veteran was 
notified of the evidence needed to substantiate a claim for 
an increased rating.  The veteran was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.   

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  In this case, the veteran's VA 
and private treatment records have been obtained and he was 
afforded a VA rating examination.  Also, in an August 2005 RO 
letter he was requested to execute and return the necessary 
authorization form to obtain further private clinical records 
from Kaiser Permanente but he never returned an executed 
form.  


General Legal Criteria

The veteran's claim for an increased rating for his service-
connected lumbosacral strain with degenerative disc disease 
(DDD) and degenerative joint disease (DJD) was received in 
January 2003.  

The criteria for rating intervertebral disc syndrome (IVDS), 
38 C.F.R. § 4.71a, DC 5293, were revised effective September 
23, 2002.  The criteria for evaluating spinal disabilities 
DCs 5285 through 5295 (2002) ("the old criteria") were 
revised effective September 26, 2003, at which time the 
diagnostic codes were renumbered, including the renumbering 
of DC 5295 to DC 5237 and adding DC 5242 for degenerative 
arthritis (yet also retaining DC 5003 for degenerative 
arthritis).  

Generally, where the law or regulation changes the version 
most favorable to the veteran will apply unless Congress 
provided otherwise or permitted the Secretary of VA to do 
otherwise and the Secretary did so.  But see VAOPGCPREC 7-
2003 (Nov. 19, 2003), pointing out that the United States 
Court of Appeals for the Federal Circuit - in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  That is, when amended regulations expressly 
state an effective date and, as in this case, do not include 
any provision for retroactive applicability, application of 
the revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

So, in rating the spinal disorders for the period prior to 
the effective dates of the respective revisions, only the old 
rating criteria may be applied, but both the old and the new 
rating criteria, whichever is most beneficial, will be 
applied for the period beginning as of the respective 
revisions.  

Because in this case the increased rating claim was received 
in January 2003, after the revision of the IVDS rating 
criteria, only the new rating criteria and not the old will 
be applied.  


IVDS Rating Criteria since September 23, 2002

The IVDS criteria prior to September 23, 2002, focused on 
subjective classifications of the overall degree of 
impairment from IVDS.  As of September 23, 2002, however, the 
pertinent considerations - either preoperatively or 
postoperatively, are (1) incapacitating episodes during the 
immediately preceding 12 months and, if so, the total 
duration of them, or (2) the combination of the neurologic 
and orthopedic manifestations of the disability under 
38 C.F.R. § 4.25.  Whichever method results in the higher 
evaluation must be used.  

As to incapacitating IVDS episodes in the past 12 months, if 
they have a total duration of at least 1 week but less than 2 
weeks, a 10 percent evaluation is warranted; if they have a 
total duration of at least 2 weeks but less than 4 weeks, 
a 20 percent evaluation is warranted; if they have a total 
duration of at least 4 weeks but less than 6 weeks, a 40 
percent evaluation is warranted.  

Note 1 to the revised DC 5293 defines an incapacitating 
episode as a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and treatment by a 
physician.  Supplementary Information in the published final 
regulations states that treatment by a physician would not 
require a visit to a physician's office or hospital but would 
include telephone consultation with a physician.  If there 
are no records of the need for bed rest and treatment, 
by regulation, there are no incapacitating episodes.  67 Fed. 
Reg. 54345, 54347 (August 22, 2002).  



Spinal Rating Criteria Prior to September 26, 2003

Under DC 5003, if degenerative arthritis is established by X-
rays, compensation may be awarded under three circumstances:  
(1) when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, 
such as by swelling, muscle spasm, or satisfactory evidence 
of painful motion; (2) when objectively confirmed limitation 
of motion is noncompensable under schedular rating criteria 
10 percent is assigned for each major joint or minor joint 
group affected; (3) when there is no limitation of motion, 
10 or 20 percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Under 38 C.F.R. § 4.71a, DC 5292, slight limitation of motion 
of the lumbar spine warrants a 10 percent rating, moderate 
limitation of motion a 20 percent rating, and severe 
limitation of motion a 40 percent rating.  

38 C.F.R. § 4.71a, DC 5295 (for lumbosacral strain), and DC 
5294 (for sacroiliac injury or weakness) provide that a 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating is warranted.  When severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating is warranted. 

When assessing the severity of a musculoskeletal disability 
that is at least partly rated on the basis of limitation of 
motion, consideration must be given to any additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
the symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination - assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

As to other DCs for rating spinal disabilities prior to 
September 26, 2003, in this case, there is no evidence of a 
vertebral fracture or any spinal cord involvement and, so, 
38 C.F.R. § 4.71a, DC 5285 is not applicable.  Also, there 
has never been any evidence of favorable or unfavorable bony 
vertebral fixation or ankylosis and, so, DCs 5286 and 5289 
are not applicable either.  


Spinal Rating Criteria as of September 26, 2003

Note 6 to the General Rating Formula for Diseases and 
Injuries of the Spine (effective September 26, 2003) provides 
that IVDS is to be rated under either of two methods, 
whichever results in the higher rating when all disabilities 
are combined under 38 C.F.R. § 4.25.  IVDS may be rated under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
(which became effective September 23, 2002), or under the 
General Rating Formula for Disease and Injuries of the Spine, 
Note 1 of which provides that any associated objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be rated separately under 
appropriate DCs.  

The spinal rating criteria (other than for IVDS) prior to 
September 26, 2003, focused on subjective factors such as 
ankylosis, either favorable or unfavorable (formerly DCs 5286 
through 5289) and subjective classifications of the degree of 
limitation of motion (formerly DCs 5290 through 5292), except 
that other factors were taken into consideration for 
residuals of a vertebral fracture (formerly DC 5285) and 
sacro-iliac injury and weakness and lumbosacral strains 
(formerly DCs 5294 and 5295).  The DCs for rating spinal 
disorders were renumbered, including renumbering the DCs 
relating to limitation of motion of the lumbar spine, DC 
5292, as DC 5237 (lumbosacral or cervical strain) and DC 5242 
(degenerative arthritis of the spine) (yet also retaining DC 
5003 for degenerative arthritis).  

The General Rating Formula for Diseases and Injuries of the 
Spine created by the revised spinal rating criteria uses more 
objective criteria and other pertinent considerations with or 
without symptoms such as pain (radiating or not), stiffness, 
or aching and, thus, encompass and take into account these 
symptoms and removes any requirement that there be such 
symptoms to assign any evaluation.  68 Fed. Reg. at 51454 - 
51455 (August 27, 2003).  They provide for ratings based on 
limitation of motion of a spinal segment in either forward 
flexion or limitation of the combined range of motion of that 
spinal segment, either favorable or unfavorable ankylosis, or 
with respect to the entire spine if there is loss of more 
than 50 percent vertebral body height due to 
vertebral fracture or muscle spasm and guarding.  Note 2 sets 
forth maximum ranges of motion for the spinal segments, 
except that a lesser degree of motion may be considered 
normal (as explained in Note 3) and Note 4 states that range 
of motion should be measured to the nearest five degrees.  

Under 38 C.F.R. § 4.31, a 0-percent evaluation (i.e., a 
noncompensable rating) is assigned when the revised 
requirements for a compensable rating are not met.  68 Fed. 
Reg. 51454, 51455 (August 27, 2003).  

Note 2 to the General Rating Formula provides that normal 
forward flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
as well as left and right lateral rotation are to 30 
degrees.  The combined range of motion refers to the sum of 
these ranges of motion and the normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

A 10 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 60 degrees but not greater 
than 85 degrees or the combined range of motion of the 
thoracolumar spine is greater than 120 degrees but not 
greater than 235 degrees (the maximum combined range of 
motion being 240 degrees), or if there is either (1) muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, (2) vertebral 
body fracture with loss of 50 percent or more of body height.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumar spine is greater than 30 degrees but not greater 
than 60 degrees or the combined range of motion of the 
thoracolumar spine is not greater than 120 degrees (the 
maximum combined range of motion being 240 degrees), or if 
there is either (1) muscle spasm or guarding severe enough to 
result in abnormal gait or abnormal spinal contour, e.g., 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  


Analysis

VA X-rays in February 2003 and private X-rays in November 
1999 and June 2003 revealed DJD and also found DDD with only 
mild narrowing of the intervertebral disc space at L5-S1.  
So, arthritis and DDD are radiologically confirmed.  The 
veteran complained of pressure in his bladder when he arched 
his back at the time of VA outpatient treatment (VAOPT) in 
November 1999 and he had pain in the right paralumbar 
musculature after a June 2003 back injury (as shown by the 
available Kaiser Permanente treatment records).  However, the 
record before the Board does not show that he has not lost 
any time from work due to his low back disorder.  Moreover, a 
November 1999 Kaiser Permanente treatment record also shows 
that he denied having any bowel or bladder dysfunction.  

Likewise, the evidence does not show that he has had 
incapacitating episodes of IVDS.  Similarly, the VA rating 
examination in February 2003 found no radicular pain or 
numbness, nor motor weakness of the lower extremities, even 
though there was some tightness in the lumbar musculature 
which was almost to the point of chronic spasm.  

So, because there is no basis for a separate compensable 
rating for neurologic dysfunction due to IVDS and there are 
no incapacitating episodes of IVDS, a rating greater than 20 
percent is not warranted under the new IVDS rating criteria.  

As to orthopedic involvement, the 2003 VA examination found 
that the veteran had lumbar flexion to 70 degrees and 
extension to 30 degrees, although there was limitation of 
motion in lateral bending which was to only 20 degrees, 
bilaterally.  So, he does not have either severe limitation 
of motion or marked limitation of forward flexion.  Also, 
while VA X-rays in February 2003 found that the veteran's 
spine leaned slightly to the left, this was not documented by 
earlier Kaiser Permanente X-rays in November 1999 or later X-
rays June 2003.  Moreover, there is no evidence of abnormal 
mobility on forced motion.  

So, a rating greater than 20 percent is not warranted on the 
basis of the criteria for a lumbosacral strain.  

With respect to the new spinal rating criteria, for a rating 
greater than 20 percent is must be shown that the veteran has 
either flexion of less than 30 degrees or ankylosis of the 
thoracolumbar spine.  As described above, these are not 
established by the clinical evidence.  So, even under the new 
spinal rating criteria an increased evaluation is not 
warranted.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, the Board finds that the current 40 percent 
disability evaluation sufficiently reflects the level of 
functional impairment demonstrated.  While the veteran was 
noted to have functional impairment related to any activities 
involving repeated bending, heavy lifting, low back twisting, 
running, mump, stopping, and squatting, the examiner that 
conducted the 2003 examination found no indication of 
instability or incoordination.  Even though the veteran was 
noted to have weakness and fatigability in his low back 
secondary to pain, the Board finds any limitation of 
functional impairment is sufficiently reflected in the 20 
percent disability evaluation currently assigned.  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not 
been hospitalized on account of the service-connected low 
back disability and it has not caused marked interference 
with his employment, i.e., beyond that contemplated by his 
assigned rating, or otherwise rendered impractical the 
application of the regular schedular standards.  

Admittedly, the veteran's overall functional impairment may 
hamper his performance in some respects, but certainly not to 
the level that would require extra-schedular consideration 
since those provisions are reserved for very special cases of 
impairment that simply is not shown here.  Rather, the 2003 
VA rating examination noted that in his employment as a 
custom's inspector he did not have to do any heavy lifting 
but did perform some bending, stooping, and squatting.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  




ORDER

A rating in excess of 20 percent for a lumbosacral strain 
with (DDD and DJD is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


